United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 15, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40532
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SERGIO ALANIS-GONZALES,
also known as Juan Antonio Robledo-Pesina,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 1:03-CR-983-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed the sentence of Sergio Alanis-Gonzales.

United States v. Alanis-Gonzales, No. 04-40532 (5th Cir. Dec. 17,

2004) (unpublished).     The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125

S. Ct. 738 (2005).

     Alanis contended for the first time in his petition for

certiorari that pursuant to Booker, his sentencing pursuant to


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40532
                                -2-

the formerly mandatory guideline sentencing scheme was a

structural error that should be presumed prejudicial.    He

concedes that his argument is foreclosed by this court’s caselaw,

but he raises it to preserve it for further review.    He further

argues that he can satisfy his burden under the plain error

review standard, and that the plain error standard for showing

prejudice applied by this court imposes a more stringent burden

than the Supreme Court allowed in United States v. Dominguez

Benitez, 124 S. Ct. 2333 (2004).   Alanis concedes that his

argument against this court’s plain error standard for showing

prejudice is precluded by the caselaw of this court, but he

raises it to preserve it for further review.

     This court will not consider a Booker-related claim raised

for the first time in a petition for certiorari to the Supreme

Court “absent extraordinary circumstances.”    United States v.

Taylor, 409 F.3d 675, 676 (5th Cir. 2005).    Alanis cannot

demonstrate reversible plain error; he therefore cannot satisfy

the more stringent standard for extraordinary circumstances.

     Alanis cannot establish that this application of the

formerly mandatory guideline sentencing scheme affected his

substantial rights.   See United States v. Valenzuela-Quevedo, 407

F.3d 728, 733 (5th Cir. 2005).   Alanis has not pointed to

anything in the record indicating that, and our review of the

record does not reveal anything suggesting that, the district

court would have imposed a lower sentence had it sentenced him
                           No. 04-40532
                                -3-

under an advisory guideline sentencing scheme.   United States v.

Bringier, 405 F.3d 310, 317 & n.4. (5th Cir. 2005).

     Accordingly, we conclude that nothing in the Supreme Court’s

Booker decision requires us to change our prior affirmance in

this case.   We therefore reinstate our judgment affirming his

conviction and sentence.

     AFFIRMED.